 

Exhibit 10.1

 

[image_001.jpg] 

 

271 Waverly Oaks Road, Suite 108
Waltham, MA 02452

April 25, 2016

 

Ryan R. Brenneman, CPA, JD

 

Dear Ryan:

 

Eyegate Pharmaceuticals, Inc. (the "Company") is pleased to offer you employment
with a start date as of April 25, 2015 (the "Start Date"). Your role shall be to
serve as Chief Financial Officer (CFO) of the Company. This letter is intended
to summarize some of the terms of your employment. We refer you to the policies,
plans and practices of the Company for more details on the terms and conditions
of your employment.

 

Your employment is considered "at will"; both you and the Company have the right
to terminate your employment at any time for any reason. This letter does not
constitute, and shall not be construed as, creating a contract or promise of
employment for any set period of time.

 

You will report to Stephen From, the President and CEO of the Company, and will
be responsible for all tasks attendant to the role of CFO of an R&D stage
specialty pharmaceutical company, including but not limited to managing the
financial statements, SEC reporting, audit of the financial statements, internal
controls and Sarbanes-Oxley compliance, accounting function management including
budgets and forecasts and financial strategy of the Company, and duties assigned
to you by the CEO from time to time.

 

Your starting base salary is expected to be $9,615.39 every two weeks (which
annualizes to $250,000), less applicable withholdings and deductions. In
addition, you will be eligible to earn an incentive bonus/commission based on
goals set by the Company shortly after your Start Date, with an annual target of
up to thirty percent 30% of your base salary. You will also be eligible to
receive Incentive Stock Options to purchase 20,866 shares of the Company's
common stock within two years following the Start Date based on an evaluation of
your performance, with such evaluation and the timing of such award to be
determined in the sole discretion of the Compensation Committee of the Board of
Directors.

 

In addition to the base salary and bonus opportunity, subject to approval by the
Compensation Committee of the Board of Directors, you will be granted Incentive
Stock Options to purchase 41,732 shares of the Company's common stock (the
"Options"), effective upon the date of the next meeting of such committee after
the date on which your employment with the Company commences (the "Grant Date").
The Options will vest based on your continued employment with the Company as
follows: (a) one-third (1/3) of the shares subject the Options shall vest on the
first anniversary of the Grant Date; provided however, that upon a Change of
Control occurring prior to the first anniversary of the Grant Date, a pro rata
amount of such shares calculated monthly based on the number of months passed
since the Grant Date shall vest and become exercisable in full upon such Change
of Control (no partial vesting shall occur for partial months); and (b)
thereafter, one twenty-fourth (1/24) of the remaining shares on the last day of
each of the twenty-four (24) consecutive months commencing with the month next
following the first anniversary of the Grant Date. The Options shall, in all
events, be subject to the terms of the Company's 2014 Equity Incentive Plan (the
"Plan"). "Change or Control" means (a) the closing of any merger or
consolidation of the Company with any other unrelated person or entity, or (b)
the sale of all or substantially all of the assets of the Company to another
unrelated person or entity, or (c) the sale of more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company to
an unrelated party, such that, in each case, the transaction has been approved
by the Company's stockholders, and in which the stockholders of the Company
immediately prior to such merger, consolidation or sale shall, immediately after
such merger, consolidation or sale, own less than fifty percent (50%) of the
issued and outstanding capital stock of the person or entity that is the
surviving company of any such merger or consolidation, or the acquirer in the
case of any such sale of all or substantially all of the assets of the Company.
In the event of a discrepancy between an option award and this offer letter, the
terms of this offer letter shall prevail.

 



 

 

 

You will be eligible to participate in fringe benefit plans as may be generally
available to other Company employees. Policies applicable to other employees of
the Company shall also be applicable to you. Initially, this will include
eligibility to participate in the Company's group health plan, reimbursement for
Company approved travel (in accordance with the Company's expense reimbursement
policies), and accrual of up to twenty (20) days per year of paid vacation time
(accrued and useable in accordance with the Company's vacation policies).
Vacation days stop accruing after reaching the maximum allowable accrual for the
year, after which time no vacation time will be accrued until used.

 

Employment with the Company is contingent on verification of eligibility to
work. Due to the Immigration Reform and Control Act of 1986, all employees hired
after November 6, 1986, must provide verification of employment eligibility
prior to commencement of employment. We will need you to provide proper
identification on within the first three (3) days of work so that we can verify
your employment eligibility. Your employment is also contingent on your
execution of the Company's standard Employee Nondisclosure, Noncompetition,
Nonsolicitation and Inventions Agreement, a copy of which is attached for your
review and signature. Please sign and return the Employee Nondisclosure,
Noncompetition, Nonsolicitation and Inventions Agreement on or before your first
day of employment.

 

Additionally, you represent that you are not subject to and will not be subject
to any agreements, restriction or obligations, including any noncompetition
agreements or restrictions or any nondisclosure or confidentiality agreement or
restrictions, which prevent you from performing (or in any other way adversely
impact your ability to perform), your employment duties on behalf of the
Company. Whether or not you are bound by the terms of any such agreements, you
agree that during your employment with the Company, you will not disclose or
use, or induce anyone at the Company to use, any confidential, proprietary or
trade secret information or material belonging to any former employer or other
person or entity.

 

The terms set forth herein shall not be modified except pursuant to a written
agreement signed by both parties. This letter is governed by Massachusetts law.

 



 2 

 

 

[Remainder of page left blank intentionally]

 

 



 3 

 

 

We look forward to your contributions towards the growth of the Company.

Sincerely,

 

Eyegate Pharmaceuticals, Inc.

 

By: /s/ Stephen From                                 

Name: Stephen From

Its:      President and CEO

 

Receipt acknowledged:

 

/s/ Ryan R. Brenneman, CPA, JD                                   April 25, 2016

Ryan R. Brenneman, CPA, JD

 

 



 4 

 